Appeal from a decision of the Workmen’s Compensation Board. The Workmen’s Compensation Board has found as a fact that claimant was not a dependent of her son at the time of his death in 1955; and we are unable to hold on this record that the finding is without substantial evidence. The decedent lived with his father and mother and contributed $1,440 to the family resources during the year before his death. The father contributed $5,565, so that the total family income was $7,005. From this sum the claimant put $1,070 in the savings bank. In about two years after the son’s death the father was scheduled for retirement on about half-pay; and it is argued that the savings deposits were made with this event in mind and hence were part of the living costs of the family as would be deductions for social security or an annuity, the amortization of a mortgage debt or any other provision against future contingency. It is argued also that the husband’s earnings in this period were unusually high due to temporary circumstances in his employment and would not be expected to continue at that level; and that this should be taken into consideration on the "effect of savings on the question of dependency. These arguments, reasonable as they may seem, all lead into areas of fact and evaluation of fact. The board found that since the father’s income “was sufficient to meet the family needs ” the mother “ was not dependent on the decedent at the time of his death”. We are not able to hold this wrong as a matter of law. Decision of the Workmen’s Compensation Board unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.